DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Response to Amendment
The amendments to the (claims) filed on October 18, 2021 have been entered. Claims 1-20 are pending. In regard to claims 7, 9, 19 and 20 the objections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed. Independent claims 1 and 14 contain allowable subject matter as indicated below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly, comprising: a housing configured to receive an electrical terminal, wherein opposed sides of the housing each define a plurality of parallel locking ribs forming a locking slot therebetween, each locking slot configured to receive a locking arm extending from a separate mounting bracket, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 14, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly, comprising: a housing configured to receive an electrical terminal, wherein opposed sides of the housing each define a plurality of parallel locking ribs forming a locking slot therebetween; and a mounting bracket having a plurality of locking arms extending from the mounting bracket, wherein the locking arms engage the plurality of locking ribs and locking slots, thereby securing the housing to the mounting bracket, as recited in claim 14, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831